United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1668
Issued: April 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 4, 2018 appellant filed a timely appeal from a May 18, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated May 11, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

2
Following the issuance of OWCP’s May 11, 2017 decision, appellant submitted new evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of the case is limited to the evidence that was in the case
record at the time of OWCP’s final decision. Evidence not before OWCP will not be considered by the Board for the
first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence
for the first time on appeal. Id.

FACTUAL HISTORY
On March 6, 2015 appellant, then a 58-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that her repetitive and load-bearing motions performed while in the
performance of duty, caused increasing pain and discomfort in her left hip and both feet. She noted
that she first became aware of her claimed condition and realized its relation to her federal
employment on January 14, 2015.
In an attached statement dated March 5, 2015, appellant noted that she had felt increasing
pain and discomfort in her left hip and both feet over the course of her 14 years of employment as
a letter carrier. The specific employment activities she identified as having caused her injuries
were standing, talking, carrying, pushing a hand truck and hamper, and climbing stairs and ramps,
which she contended she performed six to eight hours per day.
In a development letter dated March 17, 2015, OWCP advised appellant that the evidence
received was insufficient to establish her claim. It informed her of the type of factual and medical
evidence needed to establish her claim and provided a questionnaire for her completion. OWCP
afforded appellant 30 days to submit further evidence.
In a March 31, 2015 statement, appellant responded and detailed the work activities that
affected her hip and feet and described the development of the claimed condition.
Along with her statement, appellant included a February 4, 2015 report by Dr. Hosea
Brown, III, a Board-certified internal medicine specialist, who diagnosed bilateral hallux valgus
deformities (permanent aggravation), left trochanteric bursitis, left gluteus medius/minimus
tendinitis, and left hip degenerative joint disease and attributed these conditions to appellant’s
performance of her duties as a letter carrier throughout her 14-year career. She also submitted a
magnetic resonance imaging (MRI) scan of the left hip, performed on January 15, 2015 and
interpreted by Dr. Vikram Hatti, a Board-certified radiologist, which revealed no avascular
neurosis or osseous contusion or tendinitis of gluteus versus trochanteric bursitis of the left hip.
On May 14, 2015 OWCP referred appellant for a second opinion examination with
Dr. Steven Ma, a Board-certified orthopedic surgeon. In a June 11, 2015 report, Dr. Ma indicated
that Dr. Brown had diagnosed conditions that were not revealed by his examination. He concluded
that Dr. Brown erroneously diagnosed some conditions and there “is nothing at her place of
employment that would cause” others.
By decision dated June 22, 2015, OWCP denied appellant’s claim finding that the medical
evidence of record was insufficient to establish that her diagnosed medical conditions were
causally related to the accepted factors of her federal employment. It noted that the weight of
medical evidence rested with Dr. Ma’s second opinion report.
Appellant subsequently requested reconsideration and submitted additional evidence. By
decisions dated April 14, August 31, and October 21, 2016 and May 11, 2017, OWCP reviewed
the merits of the claim, but denied modification. It found that the evidence of record was
insufficient to establish that her diagnosed medical conditions were causally related to the accepted
factors of her federal employment.

2

Appellant again requested reconsideration on October 9, 2015 and submitted additional
information. In a March 31, 2015 report, Dr. Charles Herring, a Board-certified orthopedic
surgery specialist, diagnosed partial tear of gluteus medius and fluteus minimus, left hip; left hip
trochanteric bursitis; and left hip chondromalacia. He noted that appellant’s work activities,
including walking long distances, ascending and descending stairs, and entering and exiting a
vehicle could cause injuries to the gluteus medius and minimus region.
In a September 24, 2015 follow-up evaluation report, Dr. Stephen Wan, a Board-certified
podiatrist, diagnosed hallux valgus deformity, both feet, tailor’s bunion deformity, both feet, and
joint pain both feet. He opined that, while appellant’s diagnoses represent an underlying and
progressive condition and that there had been no history of trauma related to the onset of her
symptoms, her work duties exacerbated her underlying conditions and pathologies. Dr. Wan
further explained that her job duties would considerably increase her weight-load stress and that it
was of a high medical probability that these work-related activities significantly exacerbated her
underlying pathologies.
In a September 30, 2015 letter, Dr. Brown detailed medical conditions that “were clearly
documented on the patient’s MRI scan studies contrary to the opinion of Dr. Ma,” including
“cumulative trauma and irritation to the structure in the left hip including, but not limited to the
bursae, tendons, and muscles thereby causing the production of left trochanteric bursitis as well as
left hip tendinitis and left gluteus medius and minimum tendinitis.” He contended that Dr. Ma
“entirely ignored these employment-related factors in his medical report.” Dr. Brown described
appellant’s job duties, including repetitive standing and carrying of weight loads up to 30 pounds,
navigating steps, and climbing in and out of her work vehicle. He concluded that these activities
would all considerably increase her mechanical weight-load stress and that it was of a high medical
probability that these work-related activities significantly exacerbated underlying preexisting
pathologies.
By decision dated April 14, 2016, OWCP reviewed the merits of appellant’s claim, but
denied modification of its decision. It found that Dr. Ma’s opinion was entitled to greater weight
because he provided a thorough and well-rationalized medical report with an accurate history,
whereas Drs. Wan and Brown failed to provide an accurate history of appellant’s work duties
because the general description they provided did not take into account that she was on limited
duty. OWCP noted evidence that the claimed conditions were present, but not related to
appellant’s employment duties.
On May 19, 2016 appellant requested reconsideration and submitted additional evidence.
In a letter dated May 11, 2016, Dr. Brown took issue with Dr. Ma’s findings, disagreed with the
rationale justifying the denial of the claim, and contended that OWCP misread or ignored medical
evidence in its decision of April 4, 2016. He asked OWCP to accept the following conditions:
bilateral hallux valgus deformities (permanent aggravation), left trochanteric bursitis; left gluteus
medius/minimus tendinitis; left trochanteric degenerative joint disease (permanent aggravation);
and tailor’s bunion deformity and he requested a referee examination to resolve the conflict of
medical opinion in the event OWCP did not accept the additional conditions.
In a letter dated July 21, 2016, Dr. Wan contended that OWCP’s April 14, 2016 decision
inappropriately implied that his account had not accurately described appellant’s situation because
it provided a “general description” of a letter carrier’s duties that did not take her “light duty” into
consideration. He also disputed the weight given to Dr. Ma’s opinion.
3

By decision dated August 31, 2016, OWCP again reviewed the merits of appellant’s claim,
but denied modification of its April 14, 2016 decision. It found that a referee review was not
warranted because the medical report submitted on reconsideration did not support a conflict in
medical opinion, it contained no new objective medical examination findings, and only referred to
medical reports that had been reviewed and considered in Dr. Ma’s report or on reconsideration.
On October 4, 2016 appellant requested reconsideration and submitted additional evidence
that included a duty status form report (Form CA-17) dated October 4, 2016 that diagnosed a left
hip bursitis condition.
By decision dated October 12, 2016, OWCP again reviewed the merits of appellant’s
claim, but denied modification, finding that the evidence submitted in support of the request did
not provide sufficient rationale to establish causal relationship.
On February 24, 2017 OWCP received copies of physician reports and diagnostic tests
dated January 14, 2015 to October 24, 2016 from Drs. Wan, Herring, Brown, and Edward
Mittleman, a Board-certified family practitioner, which mostly reiterated prior diagnoses and
opined that they were caused by appellant’s federal employment.
By decision dated May 11, 2017, OWCP again reviewed the merits of appellant’s claim,
but denied modification, finding that the newly submitted evidence failed to adequately address
the issue of causal relationship and did not distinguish between appellant’s preexisting conditions
and the effects of employment-related injury or disease.
On May 3, 2018 appellant requested reconsideration and submitted additional evidence.
She submitted an April 17, 2018 report from Dr. Brown again disputing Dr. Ma’s finding that
“there is nothing at her place of employment that would cause” the medical conditions he
diagnosed and challenged OWCP’s May 11, 2017 decision that determined that the weight of
medical evidence rested with Dr. Ma’s report. Dr. Brown further questioned why OWCP accorded
determinative weight to Dr. Ma’s findings when he had failed to explain why the weight-bearing
activities appellant performed on a daily basis, while in the performance of duty, had not affected
her conditions.
Additionally, appellant submitted medical reports and diagnostic test interpretations from
Drs. Herring, Brown, and Wan dated March 31, 2015; July 6 and 11, and November 14, 2017; and
February 12 and April 9, 2018 that note the same general diagnoses that Dr. Brown had previously
identified in his February 4, 2015 report. In the March 31, 2015 report, Dr. Herring noted that
appellant’s job required walking long distances, going up and down stairs, and getting in and out
of a vehicle. He again opined that these activities could cause injuries to the gluteus medius and
minimus region.
In the July 6 and 11, 2017 reports, Drs. Herring and Wan, respectively, reiterated prior
diagnoses. Dr. Herring recommended cortisone injection, but indicated that he could not provide
it without authorization from OWCP. Dr. Wan recommended palliative care and certain types of
footwear.
In the November 14, 2017 report, Yung Ho Cho, a Board-certified radiologist, interpreted
an MRI scan study of appellant’s hips conducted on October 26, 2017. He noted moderate grade
tendinopathy of the right gluteus minimum tendon at its insertion, mild tendinopathy of the left
4

gluteus minimum tendon at its insertion, partial tear at the musculotendinous junction of the left
gluteus maximus and small tear of the left gluteus maximus and small partial tear of the left gluteus
medius tendon at its insertion, and small bilateral hip joint effusions. In the February 12 and
April 9, 2018 reports, Dr. Brown reviewed the MRI scan study findings and reiterated prior
diagnoses.
By decision dated May 18, 2018, OWCP denied appellant’s request for reconsideration
without conducting further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant also must file his or her application for review within one year of the date of that
decision.4 When a claimant fails to meet one of the above standards, OWCP will deny the
application for reconsideration without reopening the case for review on the merits.5
Evidence or argument that repeats or duplicates evidence previously of record has no
evidentiary value and does not constitute a basis for reopening a case.6 Likewise, the submission
of evidence that does not address the particular issue involved does not constitute a basis for
reopening a case.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
The Board finds that appellant has not established that OWCP erroneously applied or
interpreted a specific point of law. Moreover, appellant did not advance a new and relevant legal
argument not previously considered. Thus, she is not entitled to a review of the merits of the claim
based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).8
On reconsideration appellant submitted Dr. Brown’s April 17, 2018 report in which he
contended that OWCP had improperly accorded determinative weight to Dr. Ma’s findings as the
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

J.P., 58 ECAB 289 (2007).

7

L.H., 59 ECAB 253 (2007).

8

20 C.F.R. § 10.606(b)(3); see also B.H., Docket No. 18-0889 (issued November 21, 2018).

5

basis for denying appellant’s occupational disease claim. However, while this report is new,
OWCP had previously considered this same argument of Dr. Brown as he had articulated in his
prior reports in its April 14, August 31, and October 12, 2016 decisions. Additionally, it
previously considered this argument and denied modification of earlier decisions in its May 18,
2018 decision, noting that appellant had not submitted any new legal argument after he requested
reconsideration of its last decision. The Board has found that evidence or argument that repeats
or duplicates evidence previously of record has no evidentiary value and does not constitute a basis
for reopening a case.9 Therefore, Dr. Brown’s report is insufficient to require OWCP to conduct
a merit review.
Appellant also submitted medical and diagnostic reports from Drs. Herring, Brown, and
Wan dated March 31, 2015 to April 9, 2018. The Board notes that these reports are substantially
similar to reports previously of record, which had previously been considered by OWCP and found
insufficient to establish that appellant’s diagnosed medical conditions were causally related to the
accepted factors of her federal employment.10 As previously noted, evidence which is duplicative
of that already contained in the case record does not constitute a basis for reopening a case.11 In
addition appellant submitted a November 14, 2017 report of Dr. Cho interpreting the October 26,
2017 MRI scan. However, this report is irrelevant to the issue of causal relationship as diagnostic
studies lack probative value as they do not address whether the employment incident caused any
of the diagnosed conditions.12 Thus, appellant is not entitled to a review of the merits of the claim
based on the third above-noted requirement under 20 C.F.R. § 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

9

J.P., 58 ECAB 289 (2007).

10
This evidence is cumulative and substantially similar to evidence that was already contained in the case file and
previously considered. A.L., Docket No. 08-1730 (issued March 16, 2009).
11

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

12

See J.S., Docket No. 17-1039 (issued October 6, 2017).

13
See A.R., Docket No. 16-1416 (issued April 10, 2017); A.M., Docket No. 16-0499 (issued June 28, 2016); A.K.,
Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006);
(when an application for reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b), OWCP will deny the application for reconsideration without reopening the case for a review on the merits).

6

ORDER
IT IS HEREBY ORDERED THAT the May 18, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

